DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 11/23/2021 has been considered and entered.  The amendment requires the presence of calcium phenate which Oki Kenji (JP 2018 168344) does not teach thus overcoming the previous rejections.  New grounds of rejections are made below as necessitated by the amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 – 8, 10 – 12, 14, 15, 17, 19, 30, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Oki Keiji (JP 2018-168344) and alternatively in further view of Patel et al. (US 2015/0322369)
In regards to claim 1, Keiji teaches lubricating oil composition for internal combustion engines such as gasoline or diesel engines [0088].  The composition requires base oil, calcium sulfonate (A), magnesium purifier (detergent) B) as essential components [0006].  The magnesium detergent is overbased and has a tbn of about 200 or at least about 250 mg KOH/g to about 450 mg KOH/g preferably [0024].  The base oil is present in amounts of preferably 65% or higher up to 97% or less [0009].  The composition comprises calcium in the composition is 500 ppm or more and preferably 1600 ppm or less [0016].  The magnesium is present in amounts of preferably 300 ppm or higher and 600 ppm or less [0026].  The composition can comprise a molybdenum compound such as molybdenum dithiocarbamate, dithiophosphate or amine salts C) that provides molybdenum at 30 ppm or more and 150 ppm or less preferably [0027 – 0029].  
sulfated ash from calcium which is calcium sulfate having about 30% or calcium, and sulfated ash from magnesium which is magnesium sulfate having about 20% of magnesium, will provide sulfated ash in calculated amounts of about 3000 ppm (about 0.3%) or higher which overlaps the claimed range.
The ratios of Ca/Mg provided in the examples is about 2.7, and the phosphorus content of the exemplified compositions is about 790 [Table 2].  Thus, since Keiji teaches similar composition having the claimed ingredients in overlapping amounts and which are useful in diesel engines they would be expected to provide similar filter performance value as recited in the claim.
While Keiji does not particularly recite the presence of calcium phenate, their use in combination with calcium sulfonate and magnesium detergents are well known in the art and would have been obvious to persons of ordinary skill in the art for providing engine oil detergents.  
For instance, Patel similarly teaches engine oils (abstract).  The composition can comprise calcium and magnesium detergents including calcium sulfonates, calcium phenate and their mixtures in combination with magnesium detergents such magnesium sulfonate, magnesium phenate etc. [0199].  The compositions are similarly used in amounts to provide calcium and magnesium similar to Keiji and similar to the claims [0120, 0121].  Thus, at least in view of Patel, it would have been obvious for persons of ordinary skill in the art at the time the 
In regards to claim 3, Keiji and Patel combined teach the composition.  Keiji teaches compositions useful for diesel engines having the claimed limitations and thus would be expected to provide similar performance when used in the recited engines.
In regards to claims 4 – 8, Keiji and Patel combined teach the composition.  Keiji teaches the composition having the claimed limitations.  The total base number of the calcium sulfonate is 200 or more and 500 or less preferably [0015].  The calcium sulfonate (A) may also comprise a neutral calcium sulfonate (i.e., TBN of less than 100 or less than 50), and thus is optionally present and would provide calcium at 0 ppm or higher [0013].
In regards to claim 10, Keiji and Patel combined teach the composition.  Keiji teaches composition that can optionally comprise boron, thus at 0% or higher.  In the examples, the boron content is at about 240 ppm, while metal contents from calcium, magnesium and molybdenum added to about 1840, which is a ratio of about 7.7.  Thus, even the claimed limitations are obvious.
In regards to claim 11, Keiji and Patel combined teach the composition.  Keiji teaches the composition wherein the magnesium detergent is overbased and has a tbn of about 200 or at least about 250 mg KOH/g to about 450 mg KOH/g preferably [0024].
In regards to claim 12, Keiji and Patel combined teach the composition.  Keiji teaches the composition wherein the detergent does not require the presence of calcium salicylate.
In regards to claims 14, Keiji and Patel combined teach the composition.  Keiji teaches the engine oil having the claimed limitations.
In regards to claim 15, Keiji and Patel combined teach the composition.  Keiji teaches the composition for diesel engines having the claimed ingredients wherein when used in such engines the method of reducing clogging in the diesel particulate filter will be intrinsically performed when the engine is operated with the oil composition.
In regards to claim 17, Keiji and Patel combined teach the composition.  Keiji provides the method and teaches the composition for diesel engines.  The method will thus be effective at reducing LSPI events when used in the engines of the claim.  It is noted that the claim does not require the use of the composition in the specific boosted internal combustion engine but requires that the method would be effective to reduce LSPI in such engines.  Even, to the extent that such engines are required in the claim, such engines are well known and the use of the diesel engine oil composition of Keiji would be obvious for use in such diesel engines.
In regards to claims 19, 30, 31, Keiji and Patel combined teach the composition.  Keiji provides the method and composition having the claimed limitations as previously stated.

Response to Arguments
Applicant’s arguments have been considered but were not found to be persuasive.
Applicants argue that Kenji fails to teach the presence of calcium phenate in combination with sulfonate in the detergent.  The argument is moot over the new grounds of rejections in further view of Patel.
Applicants argues that the amount of overlap between Kenji and the claims is so narrow that the claimed composition would not be obvious.  Applicants calculate the extent of overlap 
The statistical/mathematical calculation of the extent of overlap is erroneous.  Where a claim requires 6 ingredients for instance, and suppose that the amount of each ingredient overlaps the claimed ranges and applicants deem them to statistically overlap by 50%, then the extent of overlap is calculated as 0.5 for each ingredient, and 0.5*0.5*0.5*0.5*0.5*0.5 = 0.015625 for the entire composition, which is deemed too small and none obvious.  The more the number of variables considered, the smaller the statistical value obtained.  This statistical calculation of overlap is erroneous.  
Applicant argues that the working examples of Kenji fails to teach the claimed limitations.  The argument is not persuasive.
The scope of the teachings of Kenji is not limited to the exemplified embodiments alone but to the entire teachings of Kenji.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771